Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15, 17-19, 21 and 25-29 are pending.  Claims 1-6, 17-19 and 25-29 are presented for this examination.  Claims 7-15 and 21 are withdrawn.   Claims 1-6, 21 are amended.  Claims 16, 20 and 22-24 are cancelled.  Clams 25-29 are newly added.
Status of Previous Rejections
112 2nd rejections of claims 1-6 and 17-19 are withdrawn in view of amendment of claim 1.
All art rejections are withdrawn from previous office action 09/15/2021 in view of argument and submitted 132 Declaration on 01/17/2022.
A new ground of art rejection is made as follows:
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/10/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
	Instant claim 1 required “for hot formed parts” is preamble and intended use.
Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 17-19 and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to require “the microstructure having an absence of ferrite” which is neither supported by original spec nor original claims.  The fact instant application paragraph [0004] explains problems with dual phase which have a ferritic-martensitic microstructure does not imply “the microstructure having an absence of ferrite” as required by instant claim.  The fact paragraph [0080] discloses to retain the martensite does not imply the microstructure having an absence of ferrite.  Applicant is suggested to remove “the microstructure having an absence of ferrite” since “a microstructure comprising at most 60% bainite, the remainder being martensite” already imply “the microstructure having an absence of ferrite”.
Claim 2 is amended to required “the remainder being martensite with an absence of ferrite” is also considered new matter for the same reason applied to claim 1 above.   Applicant is suggested to remove “with an absence of ferrite” in claim 2.
As a result of rejected independent claim 1, all dependent claims are also rejected under the same statue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 17-19, 26 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishihata (JP2003147499A from IDS 11/10/2021).
	As for claims 1, 2 and 17, Nishihata discloses a hot pressed steel sheet (Page 1 paragraph [0001]) comprising overlapping broad ranges compositions as illustrated in Tables 1-3 below respectively.   The hot pressed steel sheet is used for manufacturing mechanical structural parts which supports instant claimed hot formed parts.   In addition to broad ranges overlapping for C, Table 1 Inventive Examples 1-4 all having C within claimed C range.
	Regarding instant claim 1 required coating, Nishihata discloses a coating of Fe-Zn alloy containing 5-80% mass Fe which suggests Zn containing 20-95%.  Hence, Zn based coating as required by instant claim 1  is met.
Regarding instant claim 1 required Ti/N, due to overlapping Ti and N, instant claimed Ti/N ratio is expected.   Table 1 (paragraph [0052]) discloses Inventive Examples 3, 4, and 6 all having Ti/N>=3.42.
Regarding instant claim 1 required microstructure, Nishihata expressly discloses a martensite single phase structure is produced. (Page 7 paragraph 3 line 3) Hence, it suggests instant claimed microstructure comprising at most 60% bainite and remainder being martensite.  It also suggests absence of ferrite as required by instant claims 1-2.
Regarding instant claim 1 required TS, TE and bending angle, these limitations are mechanical properties due to same steel sheet compositions and microstructure.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Since the steel sheet product of Nishihata has compositions and microstructure that meet the instant application composition and microstructure, it is therefore reasonable to believe that the claimed mechanical property limitations would have naturally flowed following the suggestion of Nishihata.    See MPEP 2112.01 I.

Table 1
Element
Applicant
(weight %)
Nishihata et al.
(weight %)

Overlap
(weight %)
C
0.05-0.15
0.08-0.45
0.08-0.15
Mn
1-2.1
0.8-2
1-2
Cr
0.2-1.7
0.8-2
0.8-1.7
Ti
0.01-0.05
<=1
0.01-0.05
                  Nb
0.02-0.1
<=1
0.02-0.1
B
0.0005-0.005
0.0001-0.004
0.0005-0.004
                  N
<=0.01
<=0.01
<=0.01
Si
<=0.1
<=0.5
<=0.1
Mo
<=0.1
<=1
<=0.1
Al
<=0.1
<=1
<=0.1
Cu
<=0.1
<=1
<=0.1
P
<=0.03
<=0.05
<=0.03
S
<=0.025
<=0.05
<=0.025
O
<=0.01
0
0
V
<=0.15
<=1
<=0.15
Ni 
<=0.15
<2
<=0.15
Ca
<=0.15
0
<=0.15


Table 2
Element
Applicant
(weight %)
Nishihata et al.
(weight %)

Overlap
(weight %)
C
0.05-0.15
0.08-0.45
0.08-0.15
Mn
1-1.8
0.8-2
1-1.8
Cr
0.5-1.5
0.8-2
0.5-1.5
Ti
0.015-0.05
<=1
0.015-0.05
                  Nb
0.02-0.08
<=1
0.02-0.08
B
0.0005-0.004
0.0001-0.004
0.0005-0.004
                  N
0.001-0.008
<=0.01
0.001-0.008
Ca
<=0.01
0
0


Table 3
Element
Applicant
(weight %)
Nishihata et al.
(weight %)

Overlap
(weight %)
C
0.07-0.15
0.08-0.45
0.08-0.15
Mn
1.2-1.8
0.8-2
1.2-1.8
Cr
0.8-1.5
0.8-2
0.8-1.5
Ti
0.025-0.05
<=1
0.025-0.05
                  Nb
0.03-0.07
<=1
0.03-0.07
B
0.001-0.003
0.0001-0.004
0.001-0.003
                  N
0.002-0.005
<=0.01
0.002-0.005
Ca
<=0.01
0
0


As for claims 3-4 and 18-19 and 29, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
Regarding instant claims required microstructure consisting of language, the fact Nishihata expressly discloses a martensite single phase structure is produced meets claimed microstructure consisting of.
Regarding instant claim 4 required TS, TE and bending angle, they are rejected for the same reason set forth in rejection of claim 1 required TS, TE and bending angle.
Regarding instant claims 4 and 29 required how the claimed hot formed part is hot formed, it is product by process limitations in a product claim.
According to MPEP 2113, determination of patentability of product is based on the product itself. That is, the patentability of product does not depend on its method of production unless the process of making the claimed product imparts any structural and/or functional limitation and characteristic on the claimed product. 
As for claim 26, the fact Nishihata discloses a coating of Fe-Zn alloy containing 5-80% mass Fe which suggests Zn containing 20-95% meets Zn based coating as required by instant claim.
Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishihata in view of Vlot (US 20140212687A1).
As for claims 5-6, Nishihata does not disclose zinc based coating additional elements as required by instant claims.
Vlot’s hot rolled steel sheet is coated with a zinc alloy coating layer wherein the zinc alloy consists of 1.6-2.3% Mg and 1.6-2.3% Al, optionally at most 0.2% of one or more additional element unavoidable impurities the balance being zinc. (Claim 1)
	Vlot discloses Mg-containing Zn based coating is harder than non-Mg containing zinc layers because Mg addition promotes lubrication between the coated steel and hot forming tool. (paragraph [0027])
	Hence, it would have been obvious to one skill in the art, at the time the invention is made to replace Zn based coating of Nishihata with Vlot’s zinc based coating for more hardness and better lubrication between the coated steel and hot forming tool.
Claims 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishihata in view of Sikora (EP2896466A1).
As for claims 27-28,  Nishihata does not disclose Al-based or organic based coating.
Sikora discloses a method and device for producing a metal component in which the metal component is a hot formed steel part having an organic coating.  Alternatively, the steel part may have an inorganic coating such as Al based coating or zinc based coating. (Page 5 paragraph 5)   That is, Sikora discloses a hot formed steel part having an organic coating, Al based coating or Zn based coating are functional equivalent of coating.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to replace Zn based coating of Nishihata with functional equivalent coating of Al based organic coating as suggested by Sikora with expected success.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Nishihata does not disclose instant claim 25 required C 0.07-0.075 since Nishihata discloses C 0.08-0.45% and expressly discloses if C content is less than 0.08%, the effect of enhanced hardenability is not sufficient.  (Page 4 paragraph [0019])
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to argument
	All the argument presented in remarks of 01/17/2022 is moot since all previous art rejections are all withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733